Appeal Reinstated; Motion Granted; Appeal Dismissed and Memorandum
Majority and Concurring and Dissenting Opinions filed December 22, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-21-00413-CV

  34TH S&S, LLC D/B/A CONCRETE COWBOY AND DANIEL JOSEPH
                       WIERCK, Appellants

                                       V.

            KACY CLEMENS AND CONNER CAPEL, Appellees

                    On Appeal from the 113 District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-07278


                  MAJORITY MEMORANDUM OPINION

      This is an appeal from a final judgment signed April 26, 2021. We abated
the appeal on September 15, 2022 to allow the parties an opportunity to resolve
their dispute. On December 6, 2022, appellants filed an unopposed motion to
dismiss the appeal and specified that costs on appeal should be taxed against the
party who incurred the same. See Tex. R. App. P. 42.1(a), (d). The appeal is
reinstated, and the motion is granted.

      We dismiss the appeal.

                                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson (Spain,
J., concurring and dissenting).




                                         2